92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dale Frank MAISANO, Plaintiff-Appellant,v.Sergeant BIEGENWALD, Defendant-Appellee.
No. 94-15856.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Dale Frank Maisano, an Arizona state prisoner, appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. § 1983 action.  We affirm the district court's conclusion that Maisano failed to establish good cause under Fed.R.Civ.P. 4(m) for his failure to serve the complaint.   See Boudette v. Barnette, 923 F.2d 754, 757 (9th Cir.1991);   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal